DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Changes to the dimensions of prior art structures are considered obvious absent persuasive evidence that the particular changes would produce non-obvious results.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). 
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100118045 to Brown (“Brown”) in view of US 20150281681 to Lee (“Lee”).
Regarding Claim 1:  “A three-dimensional display method based on spatial superposition of sub-pixels emitted beams, wherein the method comprises the following steps:
(i) taking sub-pixels of a display device as basic display units, all sub-pixels emitting beams of a same color are taken as a sub-pixel group or divided into several sub-pixel groups; … wherein, all sub-pixels of the display device belong to K' kinds of elementary colors respectively, including sub-pixels of K kinds of primary colors, where K' > K > 2;  … … and, the color of the beams emitted by a kind of elementary-color sub-pixels is defined as an elementary color, and a total of K' kinds of elementary colors exist; the color of the beams emitted by a kind of primary-color sub-pixels is defined as a primary color and a total of K kinds of primary colors exist; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, subpixels are divided into at least 4 colors where 3 of those colors are elementary colors.  Prior art provides several examples of this, including a conventional RGB display system: “In a display panel having a subpixel repeating group that includes a white (clear) subpixel, the white subpixel represents a primary color referred to as white (W) or "clear", and so a display system with a display panel having a subpixel repeating group including RGBW subpixels … or the known RGGB quad subpixel arrangement, to produce stereoscopic images” Brown, Paragraphs 64 and 23.)
wherein, there exist K kinds of filters corresponding to sub-pixels of the K kinds of primary colors by a one-to-one manner, … which have characteristics that a ratio between transmittance of the beams emitted by each kind of primary-color sub-pixels with respect to the corresponding filter and that of the beams emitted by each kind of primary-color sub-pixels with respect to any other (K-1) kinds of non-corresponding filters is large than 9;  (“LCD pixel plane 67. The red pixels 68, 71,74, green pixels 69,72,75 and blue pixels 70,73 each comprise an individually controllable liquid crystal layer … Light passing through the pixel is modulated in phase by the liquid crystal material in the LCD pixel plane 74 and in color by a color filter positioned on an LCD color filter substrate 80.”  Brown, Paragraph 7.  
Brown only discusses the absolute passing particular color ranges or not passing other color ranges, however Brown does not discuss the strength or dimension of the ”not passing” being limited to a factor of 9.  However, an absolute “not passing” of a color range in Brown indicates a suppression of larger than 9 as claimed.  A final consideration, it does not appear that modifying a dimension by introducing a non-ideal suppression number to a filter changes the operation of the device in a non-obvious manner.)
 (ii) using a beam control device to guide the beam from each sub-pixel to the viewing zone corresponding to the sub-pixel group which contains the sub-pixel respectively, and to constrain the divergence angle of the beam from each sub-pixel; … wherein the constrained divergence angle of each beam is designed for a required light distribution on the plane containing the pupil of the viewer,  (See for examples “The optical
steering mechanism sends the light from a left image to a limited region in front of the display panel, referred to as a first viewing window. … Similarly, the optical steering mechanism sends the light intended for the right image to a separate second viewing window. … a parallax barrier attached to the front of the display which acts as the optical steering mechanism. … Other types of optical directors or parallax optics may be used in 3D displays, such as a lenticular screen and birefringent lenses.”  Brown, Paragraphs 6-8.)  
and the required light distribution satisfies that a light distribution area with a light intensity value greater than 50% of a peak light intensity is smaller than a diameter of the pupil along at least one direction;  (Note that while prior art does not mention this condition, this condition will always be true for pupils located within a particular distance from the autostereoscopic display, which is unconstrained by the claims. For example, this condition should be satisfied within the distance where “The viewing window plane of the display represents the distance from the display at which the lateral viewing freedom is greatest.” in Brown, Paragraph 6.  Therefore it would have been implicit or obvious to a person of ordinary skill in the art that this condition is met when the user is within some predetermined distance to display.)  
(iii) controlling each sub-pixel group to load and display a corresponding image by a control apparatus which is connected with the display device, wherein the image message loaded on each sub-pixel is a target object's projection message along the sub-pixel's emitted beam; … wherein, the image displayed by a sub-pixel group is a perspective view of the target object, and the image displayed by a composite sub-pixel group which is tiled by mutually complementary parts of different sub-pixel groups is a composite perspective view;  (“A directional display produces at least two different images, each of which is viewed from a different viewing position [perspective]. In one type of directional display device, the two images are intended to be viewed as distinct separate images. … When the observer places their left eye at the position of the first viewing window, then the observer sees the appropriate image across the whole of the display panel. … When the observer places their right eye in the second viewing window, the right eye image will be seen across the whole of the display” providing a complementary part of the composite perspective view.  Brown, Paragraphs 3, 6.
Also note a relevant embodiment directed to a super multi-view image: “Therefore, an image of at least two views is provided to the user's pupil and the super multi-view image may be viewed” Lee, Paragraph 27.  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Brown to implement a super multi-view embodiment as taught in Lee, so that “focus accommodation of eyes is adjusted to coincide to a depth surface in addition to binocular parallax” Lee, Paragraph 7.)
wherein, a spatial position distribution of the viewing zones corresponding to different sub-pixel groups are arranged to guarantee the same pupil of the viewer perceiving at least two perspective views, or at least two composite perspective views, or at least one perspective view and one composite perspective view.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element describes a multi-view situation, where multiple perspective images are available for each pupil (left an right) of a single viewer based on viewer position. Prior art teaches:  “A directional display produces at least two different images, each of which is viewed from a different viewing position. … Such a display may also be referred to as "a multi-viewer display," "multi-view display" … A multi-view display may also be configured for use by a single observer.”   Brown, Paragraphs 3, 6.)
Regarding Claim 2:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 1, wherein the beam control device is an aperture array consisting of at least one aperture group; … wherein, each aperture group contains K apertures, with each aperture attached by one said filter and different apertures attached by different kinds of the filters; … wherein, for each aperture, a sub-pixel group consisting of sub-pixels corresponding to the aperture's filter takes the aperture as the viewing zone when the beams from the sub-pixel-group pass through the aperture.”  (“The red pixels 68, 71, 74, green pixels 69,72,75 and blue pixels 70,73 each comprise an individually controllable liquid crystal layer and are separated by regions of an opaque mask called a black mask 76. Each pixel comprises a transmissive region, or pixel aperture 78.”  Brown, Paragraph 7.  See treatment of viewing zones in Claim 1.)
Regarding Claim 3:  “The three-dimensional display method based on spatial superposition of sub-pixels' emitted beams according to claim 2, wherein the aperture array contains M aperture groups, and different aperture groups only allow light with different orthogonal characteristics passing through, respectively, where M >= 2.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, M aperture groups can correspond to available viewing positions.  Prior art teaches this embodiment:  “A directional display produces at least two different images [M>=2], each of which is viewed from a different viewing position.”  Brown, Paragraphs 3 and 6.)
Regarding Claim 4:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 3, wherein the different orthogonal characteristics refer to temporal orthogonal characteristics permitting an incident light passing through at different time-points sequentially, or two polarization states with orthogonal linear polarization directions, or two polarization states of left-handed circular polarization and right-handed circular polarization, or combinations of the temporal orthogonal characteristics and the two polarization states with orthogonal linear polarization directions, or combinations of the temporal orthogonal characteristics and two polarization states of left-handed circular polarization and right-handed circular polarization.”   (“For example, the viewing aid may be color filters in which the images are color coded ( e.g. red and green), polarizing glasses in which the images are encoded in orthogonal polarization states, or shutter glasses in which the views are encoded as a temporal sequence of images in synchronization with the opening of the shutters of the glasses.”  Brown, Paragraph 5.)
Regarding Claim 5:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 1, wherein the beam control device is an aperture array consisting of at least one aperture group, wherein, each aperture group contains K' apertures, with the K' apertures of the aperture group corresponding to K' kinds of elementary colors in a one-to-one manner; … wherein, the aperture corresponding to a primary color is attached by the filter corresponding to the primary color; … and for each aperture, a sub-pixel group emitting light with an elementary color corresponding to the aperture takes the aperture as the corresponding viewing zone when the beams from the sub-pixel group passing through the aperture; … wherein, the K apertures of an aperture group attached by filters allow beams with an identical orthogonal characteristic passing through, while other (K'-K) apertures of the aperture group respectively allow light of other (K' -K) kinds of corresponding orthogonal characteristics passing through, with all these (K' -K + 1) kinds of orthogonal characteristics being mutually different.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, each color filter (of K colors) passes light of a unique color range exclusive (or non overlapping) of other color filters. In prior art, see an example of an RGGB color filter arrangement in Specification, Paragraph 23.)
Regarding Claim 6:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 5, wherein the aperture array contains M aperture groups, and different aperture groups only allow light with mutually different orthogonal characteristics passing through, 20 respectively, where M >= 2.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, M can be a number of color filters (which is addressed in Claim 1 above), or it can be a number of viewing perspective which is taught in Brown, Paragraph 3:  “A directional display produces at least two different images, each of which is viewed from a different viewing position.”)
Regarding Claim 7:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 5, wherein the different orthogonal characteristics refer to temporal orthogonal characteristics permitting an incident light passing through at different time-points sequentially, or two polarization states with orthogonal linear polarization directions, or two polarization states of left-handed circular polarization and right-handed circular polarization, or combinations of the temporal orthogonal characteristics and the two polarization states with orthogonal linear polarization directions, or combinations of the temporal orthogonal characteristics and the two polarization states of left-handed circular polarization and right-handed circular polarization.”  (“For example, the viewing aid may be color filters in which the images are color coded ( e.g. red and green), polarizing glasses in which the images are encoded in orthogonal polarization states, or shutter glasses in which the views are encoded as a temporal sequence of images in synchronization with the opening of the shutters of the glasses.”  Brown, Paragraph 5.)
Regarding Claim 8:  “The three-dimensional display method based on spatial superposition of sub-pixels' emitted beams according to claim 1, wherein the display device is a passive display device equipped with a backlight array consisting of at least one backlight group, and the beam control device is an optical device which projects a real image of the backlight array;  … wherein, each backlight group consists of K backlights which emit light of K different kinds of primary colors, respectively, and the light distribution area of the real image of the backlight array is taken as the viewing zone of the sub-pixel group which emit light of the color same to the backlight and whose emitted beams pass through the light distribution area.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this claim is directed to an emissive display such as an LED display.  Prior art teaches:  “the techniques discussed therein encompass the scope of all manners of display technologies, including transmissive and non-transmissive display panels, … emissive Electro Luminecent Displays (EL), Plasma Display Panels (PDP), Field Emitter Displays (FED), Electrophoretic displays, Iridescent Displays (ID), Incandescent Display, solid state Light Emitting Diode (LED) display, and Organic Light Emitting Diode (OLED) displays.”  Brown, Paragraph 90.)
Regarding Claim 9:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted 15 beams according to claim 8, wherein the backlight array contains M backlight groups, and different backlight groups emit light with mutually different orthogonal characteristics, where M >= 2.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, M can be a number of color filters (which is addressed in Claim 1 above), or it can be a number of viewing perspective which is taught in Brown, Paragraph 3:  “A directional display produces at least two different images, each of which is viewed from a different viewing position.”)
Regarding Claim 10:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 9, wherein the different orthogonal characteristics refer to temporal orthogonal characteristics permitting an incident light passing through at different time-points sequentially, or two polarization states with orthogonal linear polarization directions, or two polarization states of left-handed circular polarization and right-handed circular polarization, or combinations of the temporal orthogonal characteristics and the two polarization states with orthogonal linear polarization directions, or combinations of the temporal orthogonal characteristics and the two polarization states of left-handed circular polarization and right-handed  circular polarization.”  (“For example, the viewing aid may be color filters in which the images are color coded ( e.g. red and green), polarizing glasses in which the images are encoded in orthogonal polarization states, or shutter glasses in which the views are encoded as a temporal sequence of images in synchronization with the opening of the shutters of the glasses.”  Brown, Paragraph 5.)
Regarding Claim 11:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 1, 
wherein the display device is a passive display device equipped with a backlight array consisting of at least one backlight group, and the beam control device is an optical device which projects a real image of the backlight array; … wherein, each backlight group consists of K' backlights which emit light of K' kinds of elementary colors, respectively, ( “the techniques discussed therein encompass the scope of all manners of display technologies, including transmissive and non-transmissive display panels, … emissive Electro Luminecent Displays (EL), Plasma Display Panels (PDP), Field Emitter Displays (FED), Electrophoretic displays, Iridescent Displays (ID), Incandescent Display, solid state Light Emitting Diode (LED) display, and Organic Light Emitting Diode (OLED) displays.”  Brown, Paragraph 90.  See similar treatment in Claim 8.)
and the light distribution area of the real image of the backlight array is taken as the viewing zone of a sub-pixel group which emits light of a color same to the backlight and whose emitted beams pass through the light distribution area; (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, different parts of the display image [light distribution area of the real image] can be viewed from different viewing positions/zones.  Prior art teaches this embodiment:  “A directional display produces at least two different images, each of which is viewed from a different viewing position.”  Brown, Paragraphs 3 and 6.)
wherein, the K backlights of a backlight group which emit light of K kinds of primary colors have an identical orthogonal characteristics, while other (K'-K) backlights of the backlight group emit light of other (K'-K) kinds of orthogonal characteristics, respectively, with all the (K'-K+1) kinds of orthogonal characteristics being mutually different.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, each color filter (of K colors) passes light of a unique color range exclusive (or non overlapping) of other color filters. In prior art, see an example of an RGGB color filter arrangement in Specification, Paragraph 23.)
Regarding Claim 12: “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 11, wherein the backlight array contains M backlight groups, and different backlight groups emit light of mutually different orthogonal characteristics, respectively, where M >= 2.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, M can be a number of color filters (which is addressed in Claim 1 above), or it can be a number of viewing perspective which is taught in Brown, Paragraph 3:  “A directional display produces at least two different images, each of which is viewed from a different viewing position.”)
Regarding Claim 13:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 11, wherein the different orthogonal characteristics refer to temporal orthogonal characteristics permitting an incident light passing through at different time-points sequentially, or two polarization states with orthogonal linear polarization directions, or two polarization states of left-handed circular polarization and right-handed circular polarization, or combinations of the temporal orthogonal characteristics and the two polarization states with orthogonal linear polarization directions, or combinations of the temporal orthogonal characteristics and the two polarization states of left-handed circular polarization and right-handed  circular polarization.”  (“For example, the viewing aid may be color filters in which the images are color coded ( e.g. red and green), polarizing glasses in which the images are encoded in orthogonal polarization states, or shutter glasses in which the views are encoded as a temporal sequence of images in synchronization with the opening of the shutters of the glasses.”  Brown, Paragraph 5.)
Regarding Claim 14: “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 1, wherein the step (ii) further comprises placing a projection device at a position corresponding to the display device to form an enlarged image of the display device.”  Brown teaches “transmissive and non-transmissive display panels, such as Liquid Crystal Displays (LCD), reflective Liquid Crystal Displays,” in Paragraph 90.  
However, Brown stops short of teaching a projection device that forms an enlarged image of the display as claimed above.
Lee teaches this claim feature in the context of multi-view displays:  “The device for projecting a super multi-view image according to an embodiment of the present invention uses the high speed image display device 300 serving as a digital micro-mirror capable of displaying a high speed image, and provides a single-view image that is an image of each view of super multi-view image content to the user.”  Lee Paragraph 27.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Brown to place a projection device at a position corresponding to the display device to form an enlarged image of the display device as taught in Lee, in order to display a multi-view image on a projection device.  See Lee Paragraph 30.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 15:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 1, wherein the step (ii) further comprises inserting a relay device into the optical path to guide the beams from the display device to the area around the pupil or pupils of the viewer.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, this element is directed to reflective and transmissive type display devices, i.e. devices that transmit light through mirrors or LCD type semi-transparent surfaces.  Prior art teaches “transmissive and non-transmissive display panels, such as Liquid Crystal Displays (LCD), reflective Liquid Crystal Displays,” in Brown, Paragraph 90 and similarly in Lee Paragraph 30.  See statement of motivation in Claim 14.)
Regarding Claim 16:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 15, wherein the relay device is a reflective surface, or a semitransparent semi-reflective surface, or a free-surface relay device, or an optical waveguide device.”  (Prior art teaches “transmissive and non-transmissive display panels, such as Liquid Crystal Displays (LCD), reflective Liquid Crystal Displays,” in Brown, Paragraph 90 and similarly in Lee Paragraph 30.  See statement of motivation in Claim 14.)
Regarding Claim 20:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 6, wherein the different orthogonal characteristics refer to temporal orthogonal characteristics permitting an incident light passing through at different time-points sequentially, or two polarization states with orthogonal linear polarization directions, or two polarization states of left-handed circular polarization and right-handed circular polarization, or combinations of the temporal orthogonal characteristics and the two polarization states with orthogonal linear polarization directions, or combinations of the temporal orthogonal characteristics and the two polarization states of left-handed circular polarization and right-handed  circular polarization.”  (“For example, the viewing aid may be color filters in which the images are color coded ( e.g. red and green), polarizing glasses in which the images are encoded in orthogonal polarization states, or shutter glasses in which the views are encoded as a temporal sequence of images in synchronization with the opening of the shutters of the glasses.”  Brown, Paragraph 5.)

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown and Lee in view of US 20210223568 Makinen (“Makinen”).
Regarding Claim 17:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 1, 
Brown and Lee do not teach:  “wherein the step (iii) further comprises real-timely determining a position of the viewer's pupil by a tracking device connecting with the control apparatus.”  
Makinen teaches the above claim feature in the context of multi-view displays:  “The cameras used for eye tracking may be capable of determining 3D locations of the viewer's eye pupils and direction of gaze. This information may be used for projecting a stereoscopic 3D image to the eye directions.”  Makinen, Paragraph 172.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Brown and Lee to determine a position of the viewer's pupil by a tracking device connecting with the control apparatus as taught in Makinen, in order to “reduce the number of image rendering calculations made because the images are directed only to the two eyes instead of the the whole surrounding space”.  Makinen, Paragraph 172.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
Regarding Claim 18:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 17, wherein the step (iii) further comprises determining the sub-pixels whose emitted beams enter the pupil according to the real-time position of the pupil, and setting message loaded on each of the sub-pixels to be the target object's projection message along one beam of its emitted light which enters into the pupil.”  (“synchronizing the optical mask to the addressable array of light-emitting elements may include: selecting a portion of the addressable array of light-emitting elements based on the eye positions of the viewer; and synchronizing the optical mask to the selected portion of the addressable array of light-emitting elements”  Makinen, Paragraph 172.)
Regarding Claim 19:  “The three-dimensional display method based on spatial superposition of sub-pixels emitted beams according to claim 17, wherein, the step (iii) further comprises determining the sub-pixel groups whose emitted beams enter the pupil according to the real-time position of the pupil, and taking the sub-pixel groups as effective sub-pixel groups.”  (“synchronizing the optical mask to the addressable array of light-emitting elements may include: selecting a portion of the addressable array of light-emitting elements based on the eye positions of the viewer; and synchronizing the optical mask to the selected portion of the addressable array of light-emitting elements”  Makinen, Paragraph 172.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483